Case 1:17-cv-00219-HYJ-PJG ECF No. 144, PageID.1703 Filed 11/05/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______


WILLIAM HOLBROOK, personal
representative of the Estate of Wanda               Case No. 1:17-cv-219
Holbrook,
                                                    Honorable Hala Y. Jarbou
                      Plaintiff,

v.

PRODOMAX AUTOMATION LTD., et al.,

                      Defendants.
______________________________/

                                           OPINION

       Before the Court is Defendant Flex-N-Gate, LLC’s (“FNG”) motion for summary

judgment. (ECF No. 128.) The motion argues that Plaintiff William Holbrook’s claims against

FNG are barred by the Michigan Workers’ Compensation Disability Act (“WDCA”), Mich. Comp.

Laws § 418.101, et seq. For the reasons set forth below, FNG’s motion for summary judgment

will be denied.

                                        I. BACKGROUND

       Plaintiff William Holbrook sued FNG on behalf of his deceased wife, Wanda Holbrook

(“Wanda”). Wanda was employed as a journeyman maintenance technician at Ventra Ionia LLC

(“Ventra”) in Ionia, Michigan.     (First Am. Compl. ¶¶ 12-13, ECF No. 43.) Ventra’s business

consists of “stamping, welding, chrome plating, molding, assembly and testing for chrome-plated

plastics, bumpers, and trailer hitches.” (Id. ¶ 12.) Wanda’s job was to adjust welding processes

and perform maintenance on robots working in the welding department. In July 2015, a robot
Case 1:17-cv-00219-HYJ-PJG ECF No. 144, PageID.1704 Filed 11/05/20 Page 2 of 6




unexpectedly entered an area in which Wanda was working and crushed her head. First responders

pronounced Wanda dead at the scene.

        William Holbrook received workers’ compensation payments from Ventra until April

2016, when Ventra claimed that it was not required to pay workers’ compensation because Wanda

was acting outside the scope of employment at the time of her death. (See Appl. for Mediation or

Hr’g, ECF No. 128-1.) Alleging a violation of the WDCA, William Holbrook lodged a complaint

against Ventra with the Michigan Workers’ Compensation Agency in June 2016. (Id.) The parties

settled and Ventra paid William Holbrook $125,000 in workers’ compensation. (Stancil Decl.,

ECF No. 128-2.)

        William Holbrook (“Plaintiff”) brought the present suit against six defendants in March

2017. (Compl., ECF No. 1.) Five claims are currently maintained against FNG: Negligence

(Count V), Product Liability – Design Defect (Count VII), Product Liability – Manufacturing

Defect (Count VIII), Product Liability – Breach of Implied Warrant (Count IX), and Product

Liability – Failure to Warn (Count X).1 Plaintiff alleged that FNG, among other defendants,

negligently “performed the installation, integration, engineering and/or ongoing servicing of

components” of the robot that killed Wanda (First Am. Compl. ¶ 53) and that FNG defectively

designed and manufactured the robot in question (First Am. Compl. ¶¶ 67, 74.)

        Discovery has commenced between Plaintiff and FNG.                         FNG served a series of

interrogatories, several of which requested Plaintiff identify “the specific acts and instances upon

which” his allegations against FNG were based. (Pl.’s Answer to Interrog. 2, ECF No. 128-3.)

Plaintiff objected that the interrogatory was “premature” given the early stage of discovery but



1
  Plaintiff also brought claims for Res Ipsa Loquitor (Count VI) and Concert of Action (Count XI) against FNG, but
the Court found that Counts VI and XI were not viable causes of action. (Op. & Order Granting Summ. J. 7-8, ECF
No. 89.)

                                                        2
Case 1:17-cv-00219-HYJ-PJG ECF No. 144, PageID.1705 Filed 11/05/20 Page 3 of 6




pointed to deposition testimony of a Ventra employee claiming that FNG was a parent company

of Ventra.2 (Id.)

           Plaintiff’s answers to the interrogatories form the basis of FNG’s summary judgment

motion. Defendant argues the interrogatory answers demonstrate that Plaintiff’s sole theory of

liability is that, as the parent of Ventra, FNG is liable for misconduct committed by Ventra

employees relating to the installation of the robot that killed Wanda. (See Mot. for Summ. J. 7-8.)

Because “Plaintiff’s claims against [FNG] . . . are based solely upon the alleged acts or omissions

of Ventra,” FNG could only be held liable for those actions if: (1) it were the parent of Ventra; and

(2) it would be appropriate to treat FNG and Ventra as a single entity rather than separate

corporations. (Id. at 7.)3 However, if FNG were an entity inseparable from Ventra, then all

Plaintiff’s claims would be barred by the “exclusive remedy provision” of the WDCA. (Id.)

Section 418.13 of the WDCA provides that the statute serves as the “exclusive remedy against . . .

employer[s] for a personal injury or occupational disease.” Thus, FNG argues that Plaintiff faces

an insurmountable dilemma: (1) either FNG and Ventra are distinct corporations, in which case

Defendant cannot be liable for actions taken by Ventra employees; or (2) FNG and Ventra are a

single entity, in which case the WDCA applies and Plaintiff cannot seek a remedy from FNG,

having already recovered from Ventra. Because Plaintiff would lose either way, FNG has sought

summary judgment.

                                                  II. STANDARD

           Summary judgment is appropriate when the moving party demonstrates that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Courts must examine the “pleadings, depositions, answers to interrogatories,


2
    The deposition was taken in connection with Plaintiff’s prior workers’ compensation case, not for the present case.
3
    Ventra and FNG are in fact separate corporations. (See Graham Decl., ECF No. 128-4.)

                                                            3
Case 1:17-cv-00219-HYJ-PJG ECF No. 144, PageID.1706 Filed 11/05/20 Page 4 of 6




and admissions on file, together with the affidavits, if any,” to determine whether there is a genuine

dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quoting Fed. R. Civ.

P 56(c)) (internal quotations omitted). A fact is material if it “might affect the outcome of the

suit.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A material fact is genuinely

disputed when there is “sufficient evidence favoring the nonmoving party for a jury to return a

verdict for that party.” Id. at 249 (citing First Nat’l Bank. of Ariz. v. City Serv. Co., 391 U.S. 253,

288-89 (1961)). “Where the record taken as a whole could not lead a rational trier of fact to find

for the non-moving party [by a preponderance of the evidence], there is no ‘genuine issue for

trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting City

Serv., 391 U.S. at 289). In considering the facts, the court must draw all inferences in the light

most favorable to the nonmoving party. Id. Summary judgment is not an opportunity for the court

to resolve factual disputes. Anderson, 477 U.S. at 249.

                                                III. ANALYSIS

        Defendant’s argument rests on one foundation: Plaintiff’s March 27 answer to

interrogatories amounted to an admission that FNG and Ventra are a single corporate entity.4

Because Plaintiff’s claim would be barred by the WDCA if FNG and Ventra were one corporation

(which would certainly be a material fact), Defendant is entitled to summary judgment. FNG’s

position is untenable.

        Answers to interrogatories may be “proper as admissions,” but such admissions “are not

necessarily binding.” Walker v. Mulvihill, 83 F.3d 423, at *5 (6th Cir. 1996) (citing Freed v. Erie




4
  For the purpose of its motion, Defendant assumes that FNG and Ventra are a single corporation. (See Def.’s Br. 7-
8.) FNG does not actually concede that it is the same entity as Ventra, and it is not required to do so to bring this
motion. See Begnaud v. White, 170 F.2d 323, 327 (6th Cir. 1948) (“Each, in support of his own motion may be willing
to concede certain contentions of his opponent, which concession, however, is only for the purpose of the pending
motion. If the motion is overruled, the concession is no longer effective.”).

                                                         4
Case 1:17-cv-00219-HYJ-PJG ECF No. 144, PageID.1707 Filed 11/05/20 Page 5 of 6




Lackawanna Ry. Co., 445 F.2d 619, 621 (6th Cir. 1971)). “‘An answer to an interrogatory is

comparable to answers, which may be mistaken, given in deposition testimony or during the course

of the trial itself. Answers to interrogatories must often be supplied before investigation is

completed and can rest only upon knowledge which is available at the time.’” Freed, 445 F.2d at

621 (quoting Victory Carriers, Inc. v. Stockton Stevedoring Co., 388 F.2d 955, 959 (9th Cir.

1968)).

          In answering FNG’s interrogatories, Plaintiff noted that discovery was ongoing and

reserved the right to amend his answers as discovery continued. (Pl.’s Answer to Interrog. 3.)

Plaintiff has since found evidence that genuine FNG employees were involved in the installation

and testing of the robot at issue. (See, e.g., Pl.’s Opp’n Br. 4-5, ECF No. 131 (“[A]ccording to

recent discovery . . . [FNG employees] were present or participated in the initial testing of the

equipment at the Prodomax facility . . . [some of whom] also participated in re-assembling of the

equipment at the [FNG] facility.”) See also id., at 14 (“[FNG] provided production, material

handling and ‘maintenance’ personnel for ‘training’ and set up of the equipment. . . . [FNG]

employees [also] . . . participated in the final acceptance of the equipment.”).) Hence, at this stage,

Plaintiff’s theory of liability cannot be said to rest exclusively on treating FNG and Ventra as a

single entity in order to hold Defendant responsible for actions taken by Ventra employees. To

the extent Plaintiff answered that he believed FNG and Ventra were a single corporation, he is not

bound by that answer.

          At this point in time, summary judgment is inappropriate. Plaintiff is not asserting that

Ventra and FNG are one corporation, nor is he claiming that Ventra employees were the sole

source of the tortious conduct that led to Wanda’s death. He does not face the insurmountable




                                                  5
Case 1:17-cv-00219-HYJ-PJG ECF No. 144, PageID.1708 Filed 11/05/20 Page 6 of 6




dilemma posited by FNG. Perhaps the dilemma will rear its head again when discovery concludes

in the spring of 2021; for now, Plaintiff’s claims are not subject to dismissal.

                                       IV. CONCLUSION

       For the reasons stated, Defendant’s motion for summary judgment (ECF No. 128) will be

denied. An order will enter in accordance with this Opinion.




 Dated: November 5, 2020                               /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
